-Motion to dismiss appeal denied. Motion for a temporary restraining order granted and any action by Heany Industrial Ceramic Corporation to transfer its business to Jane C. .Pieper, Nancy R. Zolnier and A. Clark Pieper, or any action preliminary to transfer thereof, stayed, upon condition that records and appellants’ briefs are filed and served on or before January 24, 1966 and that appellants be prepared to argue the appeal at the term commencing February 15, 1966 if so ordered ¡by this court; if records and briefs are so filed, the temporary restraining order is continued until the further order of -this court; if records and briefs are not so filed, the temporary restraining order is vacated. (Order entered Jan. 14, 1966.)